Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in responsive to the After Final Consideration Program Request filed on 12/30/2020.
Claims 10, 12, 15-20 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Joseph A. Rhoa (Reg. No. 37,515), and Examiner Linh Pham, on April 4, 2013.  Applicant’s representative, Mr. Rhoa has agreed and authorized the Examiner to cancel claims 1-4, 6-9, and 13-14; the dependent claims 13-14 are incorporated into claim 10, and claim 19 is amended similar scope to claim 10.
Claims
Replacing claims 1-20 as following:	

Claim 10 (Currently Amended): An electronic device comprising:
a housing including a front plate facing a first direction and a rear plate facing a direction opposite the first direction;
a touch screen display viewable through a part of the front plate;
a fingerprint sensor interposed between the display and the rear plate and overlapping a fingerprint sensing region of the display when viewed from above the front plate;
a processor operatively connected to the display and the fingerprint sensor; and
a memory operatively connected to the processor,
wherein the memory stores instructions that, when executed by the processor, control the electronic device to:
display a notification window including a first object at a first location of the display, wherein the first object is a first notification object located in the notification window which is displayed on a lock screen of the electronic device;
obtain a gesture input to drag the first notification object from the first location to the fingerprint sensing region;
identify a distance between a finger and the fingerprint sensing region based on the gesture input; 
display a second object for inducing fingerprint authentication for the first object in the fingerprint sensing region based on the identified distance being within a specified distance;
perform fingerprint authentication based on a finger being positioned in the fingerprint sensing region, and display a third object indicating that the fingerprint authentication is in progress,  wherein the third object is displayed in an area wider than the second object; and
display preview content of the first notification object on the lock screen when authentication performed on the fingerprint sensing region is successful.
Claim 11 (Canceled).
Claim 12 (Original):	The electronic device of claim 10, wherein the instructions, when executed by the processor, further control the electronic device to:
display the second object and activate the fingerprint sensor based on the identified distance being within the specified distance.
13-14  (Canceled). 
Claim 15 (Currently amended):  The electronic device of claim [[13]] 10, wherein the instructions, when executed by the processor, further control the electronic device to:
display a brightness value of the third object to be a specified brightness value or more.
Claim 16 (Currently amended):  The electronic device of claim 10, wherein the instructions, when executed by the processor, further control the electronic device to:
expand the first object based on the authentication being successful; and
display the preview content 
Claim 17 (Original):  The electronic device of claim 16, wherein the instructions, when executed by the processor, further control the electronic device to:
analyze contextual content of the first object; and
generate the preview content corresponding to the analyzed contextual content through an application corresponding to the first object.
Claim 18 (Original):  The electronic device of claim 16, further comprising:
a speech recognition circuit interposed between the display and the rear plate; and
a pressure sensor interposed between the display and the rear plate and overlapping the fingerprint sensing region when viewed from above the front plate,
wherein the instructions, when executed by the processor, further control the electronic device to:
based on the preview content being displayed, activate the speech recognition circuit based on detecting a pressure of specified intensity or more through the pressure sensor;
recognize a speech recognition instruction through the speech recognition circuit based on a speech recognition technology;
execute the speech recognition instruction through an application corresponding to the first object; and
display an execution result of the speech recognition instruction in the first object.
Claim 19 (Currently Amended):  A fingerprint authentication interface method, the method comprising:
displaying a notification window on a lock screen of the electronic device, wherein the notification window includes a first object at a first location of a display;
receiving a gesture input to drag the first object from the first location to a fingerprint sensing region;
identifying a distance between a finger and the fingerprint sensing region depending on the gesture input; 
displaying a second object for inducing fingerprint authentication for the first object in the fingerprint sensing region based on the identified distance being within a specified distance; 
performing fingerprint authentication based on a finger being positioned in the fingerprint sensing region, and displaying a third object indicating that the fingerprint authentication is in progress, wherein the third object is displayed in an area wider than the second object; and
displaying preview content of the first notification object on the lock screen when an authentication performed on the fingerprint sensing region is successful.
Claim 20 (Original):  The method of claim 19, further comprising:
displaying the second object and activating the fingerprint sensor based on the identified distance being within the specified distance.
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for displaying preview content of a notification object in a clock screen by performing fingerprint authentication based on a user drags a notification object to fingerprint sensing location region. 

The closest prior art, as previously and currently recited, Park discloses a method for recognizing a user's fingerprint.  Kang is directed to a method and a system for receiving a touch and drag input indicating that a user drags a visual representation of a first application displayed on a touch screen of the device to a fingerprint recognition area while the user touches the visual representation of the first application with a finger.   Shepherd is directed to a method and a system for displaying interactive notifications on electronic devices with touch-sensitive surfaces.  Jueng is directed to a method/system for sensing unit based on the authentication of the recognized user's fingerprint in a state that screen information corresponding to a locked state is displayed on the display unit.  Jung, Haeseung (“Jung,” US 20130139107) is directed to a method/system for controlling a device with a touch screen display.  Steeves et al., (“Steeves,” US 2015/0004945), is directed to a method/system for generating message at a mobile device based upon an operating context.  However, none of Park, Kang, Shepherd, Jueng, Jung, and Steeves teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 10 and 19.  For example, none of the cited prior art teaches or suggest the steps of receiving a gesture input to drag the first object from the first location to a fingerprint sensing region; identifying a distance between a finger and the fingerprint sensing region depending on the gesture input; and displaying a second object for inducing fingerprint authentication for the first object in the fingerprint sensing region based on the identified distance being within a specified distance; performing fingerprint authentication based on a finger being positioned in the fingerprint sensing region, and displaying a third object indicating that the fingerprint authentication is in progress, wherein the third object is displayed in an area wider than the second object; and displaying preview content of the first notification object on the lock screen when an authentication performed on the fingerprint sensing region is successful.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174